              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 CODY CHRISTOPHERSON,

                     Plaintiff,
                                                 Case No. 19-CV-202-JPS-JPS
 v.

 AMERICAN STRATEGIC
 INSURANCE CORPORATION,                                        ORDER

                     Defendant.


      Plaintiff filed this action in Milwaukee County Circuit Court on

January 9, 2019. (Docket #1-1 at 6–10). He alleges that he had a home

insurance policy with Defendant. Two trees fell on his house in the summer

of 2018, rendering the home uninhabitable. Plaintiff made a claim on his

policy, but he asserts that Defendant wrongfully delayed its investigation

and has refused to pay on the claim. During the pendency of Defendant’s

investigation, and pursuant to Wisconsin law, the building inspector for

Plaintiff’s municipality issued an order to raze the structure (the “Raze

Order”) because it was unsafe for habitation. Plaintiff provided the Raze

Order to Defendant, but neither party challenged the order within the time

and in the manner provided by law. Thus, according to Plaintiff, the Raze

Order is now unappealable. Plaintiff now prays for payment on his

insurance policy, consequential damages including emotional distress and

loss of income, and punitive damages for Defendant’s bad faith conduct.

      Defendant removed the action to this Court on February 7, 2019, on

the basis of diversity jurisdiction. (Docket #1). On February 20, 2019,

Plaintiff filed a motion to remand the case back to Milwaukee County
Circuit Court pursuant to the Rooker-Feldman doctrine. (Docket #7); Rooker

v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals

v. Feldman, 460 U.S. 462 (1983). Rooker-Feldman precludes lower federal

courts from exercising what would effectively be appellate jurisdiction over

final state court judgments. Lance v. Dennis, 546 U.S. 459, 463 (2006). It is “a

narrow doctrine, confined to ‘cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before

the district court proceedings commenced and inviting district court review

and rejection of those judgments.’” Id. at 464 (quoting Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). The doctrine applies

narrowly because it runs counter to the “virtually unflagging obligation of

the federal courts to exercise the jurisdiction given them.” Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976).

       Plaintiff’s argument proceeds as follows. The Raze Order was not

appealed as provided by law (he faults Defendant for this, though it is not

clear who was truly responsible for an appeal). It is, of course, not an order

of a state court, but in accordance with Plaintiff’s reading of Wisconsin

statutes and case law, he asserts that the Raze Order has the same force and

effect as a state court judgment. Plaintiff further asserts that his claims are

inextricably intertwined with the Raze Order. He does not, however, desire

to challenge the Raze Order himself. Instead, Plaintiff is certain that

Defendant will contest various aspects of the order in defending against his

claims. Thus, Plaintiff believes that Rooker-Feldman precludes this Court

exercising subject matter jurisdiction, because consideration of Defendant’s

defenses will involve interpretation of, and perhaps disagreement with, the

Raze Order.




                                  Page 2 of 5
       Plaintiff’s arguments entirely miss the mark. Rooker-Feldman cannot

be used offensively against a federal court defendant’s anticipated, or even

known, defenses. As plainly stated in the above quotation of Lance, the

doctrine applies only to the claims for relief asserted by a federal court

plaintiff. Indeed, Plaintiff has cited no binding authority where Rooker-

Feldman has been applied in the manner he seeks here, including this

Court’s Novoselsky decision, upon which he primarily relies. See Novoselsky

v. Zvunca, Case No. 17-CV-427-JPS, 2017 WL 3025870, at *2–5 (E.D. Wis. July

17, 2017) (applying Rooker-Feldman to the plaintiff’s claims, which sought to

either challenge, or at least interpret, a sanction order issued by a state

court). Instead, the Seventh Circuit has spoken unmistakably on this issue:

               It isn’t hard to find decisions in this circuit, and
       elsewhere, that extend the Rooker Feldman doctrine to any
       arguments that were, or could have been, presented in the
       state suit, even though the federal plaintiffs do not want the
       state judgment to be changed, by stating that the arguments
       are “inextricably intertwined” with the judgment. The phrase
       “inextricably intertwined” originated in Feldman itself,
       though it was put to different use. More recently, however,
       the Supreme Court has insisted that the jurisdictional Rooker
       Feldman doctrine be distinguished from principles of issue
       and claim preclusion.
              If a contention in federal litigation is intertwined with
       the state litigation only in the sense that it entails a factual or
       legal contention that was, or could have been, presented to
       the state judge, then the connection between the state and
       federal cases concerns the rules of preclusion, which are not
       jurisdictional and are outside the scope of the Rooker Feldman
       doctrine. Because the phrase “inextricably intertwined” has
       the potential to blur this boundary, it should not be used as a
       ground of decision. The vital question, the Justices stated in
       Exxon Mobil, Lance, and [Skinner v. Switzer, 562 U.S. 521
       (2011)], is whether the federal plaintiff seeks the alteration of



                                  Page 3 of 5
       a state court’s judgment. The Milchteins do not, so the Rooker
       Feldman doctrine does not block this suit.

Milchtein v. Chisholm, 880 F.3d 895, 897–98 (7th Cir. 2018) (citations omitted).

       As hinted at in Milchtein, what Plaintiff actually wants is a finding of

preclusion. The Raze Order includes a number of findings and assertions

that Plaintiff likes regarding the value of the home, the cost of repairs, and

the fact that it is uninhabitable. Plaintiff does not want Defendant to be able

to challenge any aspect of the Raze Order now that it stands unappealable.

In fact, Plaintiff seeks to use the Raze Order as affirmative support for his

claim to payment of the full limits of his insurance policy. But Rooker-

Feldman is “not simply preclusion by another name.” Lance, 546 U.S. at 466.

“The doctrine applies only in limited circumstances, . . . where a party in

effect seeks to take an appeal of an unfavorable state-court decision to a

lower federal court.” Id. (quotation omitted); Exxon Mobil Corp., 544 U.S. at

292–93 (unlike Rooker-Feldman, “preclusion, of course, is not a jurisdictional

matter”). Plaintiff has not done that, and so Rooker-Feldman does not apply.1


       1 The preclusive effect of the Raze Order is doubtful, in any event. Federal
courts apply the preclusion law of the state which issued the judgment in question.
de Lima Silva v. Dep’t of Corr., 917 F.3d 546, 562 (7th Cir. 2019); 28 U.S.C. § 1738.
Issue preclusion “prohibits parties from relitigating an issue after a court
considered the parties’ arguments on that issue and resolved it in a manner that
was essential to the court’s judgment.” Id. “In Wisconsin there are two
prerequisites for issue preclusion to apply: (1) the question of fact or law that is
sought to be precluded actually must have been litigated in a previous action and
[have been] necessary to the judgment; and (2) the court must determine whether
it is fundamentally fair to employ issue preclusion given the circumstances of the
particular case at hand.” Id. (quotations omitted). Nothing having to do with this
case has actually been litigated in any Wisconsin court.
       The other preclusion doctrine is, of course, claim preclusion or res judicata.
The doctrine “applies to all matters that were litigated or could have been litigated
between the same parties or their privies” in a prior lawsuit. Veit v. Frater, 715 F.
App’x 524, 527 (7th Cir. 2017). Wisconsin applies claim preclusion “when there is


                                    Page 4 of 5
Plaintiff’s motion to remand must, therefore, be denied.2 The parties filed a

number of ancillary motions related to the motion to remand, which will

likewise be denied. (Docket #15 and #18).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to remand (Docket #7) be

and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Defendant’s motion for leave to

file a sur-reply (Docket #15) and Plaintiff’s motion to strike (Docket #18) be

and the same are hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 10th day of April, 2019.

                                       BY THE COURT:



                                       ____________________________________
                                       J. P. Stadtmueller
                                       U.S. District Judge




(1) a prior suit that ended in a final judgment on the merits by a court of competent
jurisdiction; (2) an identity of the causes of action in the two suits; and (3) an
identity between the parties or their privies in the two suits.” Id. Again, no courts
of any kind have been involved in Plaintiff’s claims prior to the filing of this action,
and thus no causes of action have been asserted by anyone.
       2 Plaintiff raises a number of arguments for the first time in his reply brief,
including a passing request for the Court to abstain from hearing this case. These
arguments are waived. Thorncreek Apartments III, LLC v. Mick, 886 F.3d 626, 636
(7th Cir. 2018).


                                     Page 5 of 5
